Citation Nr: 1814119	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-51 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS), to include as due to asbestos exposure.


REPRESENTATION

The Veteran represented by:	Robert J. Levine, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The Veteran served on active duty from November 1951 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2017, the Board remanded the case to the RO for further evidentiary development.

The Board notes that the Veteran originally requested a Board hearing for his claim.  However, in August 2017 correspondence, he withdrew his hearing request.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his MS is related to his in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for MS are met.  38 U.S.C. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  As the Board is granting the benefit sought on appeal in full, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. § 1112, 1113; 38 C.F.R. § 3.307, 3.309 (2017).  In this case, while the Veteran's MS is a chronic disease that is enumerated under this regulation, there is no evidence of record to show that the Veteran's MS manifested to a compensable degree within one year of separation from active service. 

Furthermore, there is no specific statutory or regulatory guidance on claims pertaining to service connection for asbestos-related diseases.  However, VA's Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 years to 45 or more years between first exposure to asbestos and development of the disease resulting from the asbestos exposure.  M21-1MR, Part IV.ii.1.H.29a (as in effect March 23, 2015).  An asbestos-related disease also can develop from brief exposure to asbestos.  Id.

The Veteran asserts that his currently diagnosed MS is a result of his exposure to mold and asbestos while he was on active duty.  See, e.g. January 2015 Correspondence (stating ". . . that he was exposed to asbestos and mold while stationed at Fort Jackson, [South Carolina,] while living in the barracks on Fort Jackson for almost one and a half years.").

Regarding an in-service event, a June 2002 report from the U.S. Government Accountability Office revealed that the Fort Jackson barracks had deficiencies which included asbestos and mold.  An April 2015 response from the Fort Jackson Environmental Division Environmental Management Branch indicated that it had no records dating back to the 1950s regarding asbestos exposure in the barracks.  The earliest asbestos documentation on file was from the mid-1990s.  Given the above information and the fact that the Veteran's service treatment records were destroyed in a 1973 fire, the Board resolves reasonable doubt and finds that the Veteran was exposed to asbestos during his period of service.   

In a September 2015 VA opinion/letter, a VA primary care physician, Dr. J.B., opined that since the Veteran "continues to resume his MS care due to worsening neurological symptoms," it is plausible that his time in Fort Jackson may have contributed to his MS status and progression of his disease due to his environmental and occupational related exposures.  As the basis and rationale for this opinion, Dr. J.B. explained that the Veteran's diagnosis of MS dates back to 1966 and that the Veteran had been followed by neurology within the VA system, as well as the private sector at Memorial Hospital of Rhode Island.  He further explained that the Veteran was stationed at Fort Jackson and had been reportedly exposed to several toxins, including asbestos; and that while the pathogenesis of developing MS was unclear, some studies have noted an increased risk of autoimmune conditions, including MS, due to such exposures.

The Board finds this opinion to be the most probative evidence of record, which is dispositive of the issue.  Dr. J.B.'s medical opinion was supported by a clear, detailed rationale, which accounts for the Veteran's medical history, as well as studies pertaining to the etiology of MS, as it relates to asbestos exposure.  Further, there is no competent contrary opinion of record.  While there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, the Board finds that the evidence of record is at least in relative equipoise and thus, resolving all reasonable doubt in favor of the Veteran, service connection for MS is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for MS, to include as due to exposure to asbestos, is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


